Citation Nr: 1424008	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1. Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.

2. Entitlement to special monthly compensation based on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Friend


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran and his friend testified before the undersigned in a video conference hearing in March 2011.  A transcript of that hearing was reviewed prior to this decision.  In March 2011, the Board remanded this case for additional development.

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to increased ratings for Parkinson's disease, beyond those awarded in this decision, is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised of any further actions he should take.


FINDINGS OF FACT

1. The Veteran shuffles when he walks; and an unsteady gait with a moderately sever level of incomplete paralysis in each lower extremity.

2. The Veteran has hand tremors with a mild level of incomplete paralysis in each upper extremity.

3. The Veteran has a moderate amount of loss of automatic movement in his face and mild speech changes.

4. The Veteran has a 100 percent rating for posttraumatic stress disorder and a combined 60 percent rating for separate and distinct service-connected disabilities.


CONCLUSIONS OF LAW

1. The impairment in the Veteran's lower extremities associated with Parkinson's disease meets the criteria for a 40 percent rating in each lower extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124a, Diagnostic Codes (DC) 8520 (2013).

2. The impairment in the Veteran's upper extremities associated with Parkinson's disease meets the criteria for a 20 percent rating in each upper extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124a, Diagnostic Codes (DC) 8513 (2013).

3. The impairment in the Veteran's facial nerves associated with Parkinson's disease meets the criteria for a 10 percent rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124a, Diagnostic Codes (DC) 8207 (2013).

4. The criteria for special monthly compensation based on housebound status have been met.  38 U.S.C.A. §§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability.  However, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a. 

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

The RO assigned an initial rating of the minimum 30 percent for the Veteran's Parkinson's disease under 38 C.F.R. § 4.124a , Diagnostic Code 8004.  

The disabilities in the Veteran's lower extremities manifest to a moderately severe degree, which merits a 40 percent disability rating for a disease affecting the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  During the Board hearing, VA examinations, and VA treatment, the Veteran reported having difficulty with mobility and balance.  He reported occasional falls.  VA treatment records from 2008 to 2011 consistently noted shuffling ambulation, falls, and difficulty walking.  The VA examiners in January 2007 and February 2010 noted unsteady gait and stiffness in the legs.  The VA Examiner in June 2011 recorded moderate muscle rigidity and stiffness in the right and left lower extremities, moderate balance impairment, and mild bradykenesia or slowed motion.  

Next, the Veteran has tremors in his upper extremities that warrant a 20 percent disability rating for a mild incomplete paralysis of all radicular groups.  See 38 C.F.R. § 4.124a, DC 8513.  During the Board hearing, the Veteran reported tremors in his hands.  The VA examiner in June 2011 recorded mild tremors in the right and left upper extremities.  The condition affects both his left and right, dominate hands.  

Finally, the Veteran's facial nerve and speech symptoms merit a 10 percent rating for a moderate disability of the seventh (facial) cranial nerve.  See 38 C.F.R. § 4.124a, DC 8207.  The VA examiner in February 2010 recorded a slight decreased eye blink and slight blunting in the nasolabial fold on the right.  The VA examiner in June 2011 recorded moderate loss of automatic movements, such as blinking, leading to fixed gaze, typical Parkinson's facies.  The examiner also recorded mild speech changes.  The symptoms demonstrate moderate disability of the facial nerve.

III. Special Monthly Compensation

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i).  This issue is an element of the initial rating.  See Bradley v. Peake, 22 Vet. App. 280, 289-94 (2008).  

The Veteran is rated 100 percent disabled for posttraumatic stress disorder (PTSD).  The separate ratings of 40 percent for each lower extremity, 10 for each upper extremity, and 10 for the facial disabilities combine for a total rating of 90 for Parkinson's disease.  38 C.F.R. §§ 4.25, 4.26 (2013).  

He also has a chronic blepharoconjuntivitis disability rated at 10 percent.  Parkinson's disease and chronic blepharoconjuntivitis are separate and distinct from PTSD and combine for an independent disability rating in excess of 60 percent.  See 38 C.F.R. § 4.25.  As such, the requirements for special monthly compensation based on housebound status have been met.  


ORDER

An initial rating of 90 percent, for Parkinson's disease is granted, effective the date of service connection.

Special monthly compensation based on housebound status is granted.


REMAND

A VA treatment record dated in October 2013, indicates the Veteran's disability may have worsened since the last VA examination in June 2011.  As such, he is entitled to a new examination.

The record also contains indications that there remain relevant outstanding treatment records.

Accordingly, the appeal is REMANDED for the following:

1.  Ask the Veteran to report all treatment for Parkinson's disease since June 2011 and to provide authorization to obtain.  Then take the necessary steps to obtain records of the reported treatment.

Afford the Veteran a new examination to assess all manifestations of Parkinson's disease.  The examination should include an evaluation of all affected peripheral and cranial nerves.  The examiner should review the claims folder in conjunction with the examination.

If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


